UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-6357



In Re: CARNIE NORRIS,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                         (CA-99-807-2-18AJ)


Submitted:   April 27, 2000                  Decided:   May 4, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Carnie Norris, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carnie Norris has filed a petition for a writ of mandamus ask-

ing this court to compel the district court to issue a decision on

his petition for writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254 (West 1994 & Supp. 1999).      The granting of a writ of man-

damus is a drastic remedy to be used in extraordinary circum-

stances.     See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).   A

petitioner must show that he has a clear right to the relief

sought, that the respondent has a clear duty to perform the act

requested by petitioner, and that there is no other adequate remedy

available.    See In re First Fed. Sav. & Loan Ass’n, 869 F.2d 135,

138 (4th Cir. 1988).

     The district court dismissed Norris’s § 2254 petition on March

24, 2000 without prejudice. Accordingly, although we grant Allen’s

motion to proceed in forma pauperis, we deny his petition for writ

of mandamus because he has received the relief he seeks.     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     PETITION DENIED




                                  2